Citation Nr: 1748432	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  13-13 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to July 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In his April 2013 substantive appeal, the Veteran indicated he did not want a hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary to have a complete record to decide the claim so the Veteran is afforded every possible consideration.

The Board finds that a current VA examination and opinion is necessary in resolving this claim.  The Veteran seeks service connection for a nervous disorder.  He asserts that his depressed mood and anxiety began in service and have continued since.

The Veteran's May 1965 entrance examination and July 1965 separation examination revealed normal psychiatric results.  The Veteran's service personnel records have not been obtained.  

In September 2011, a private physician diagnosed the Veteran with a nervous problem.  She found that he had episodes of anxiety and worry, restlessness, poor sleep, and muscle tension.  He had difficulty concentrating and episodes of irritability that interfered with his daily living.  The Veteran reported a feeling of worthlessness.  The Veteran reported that these symptoms began during his active service because of the strict way he was treated.  He reported that he suffered from racial prejudice and that had difficulty understanding the language.  He became depressed and began to isolate from others.  The physician opined that it is more probable than not that his nervous problem is service related due to the stress of training.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the Veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id.  In this case, based upon the foregoing, the Board finds that the Veteran's complete personnel records should be obtained as well as any updated relevant treatment records, and then a VA examination should be afforded the Veteran.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's service personnel records and any outstanding service treatment records not already of record from his service with the United States Army from the appropriate repository.  All efforts to obtain these records should be fully documented.  Any records obtained should be associated with the file.  If no records are available, a negative reply is requested and should be associated with the file.

2.  Obtain any outstanding VA and private treatment and evaluation records dated for the entire period on appeal to present.  In particular, all records and reports relating to an acquired psychiatric disorder.  All records received should be associated with the claims file

3.  Then, after completion of the actions requested in paragraphs numbered 1 and 2 above, schedule the Veteran for a VA psychiatric examination.  The record and a copy of this remand must be reviewed by the examiner.  All necessary tests should be conducted and all clinical findings reported in detail.  The examiner is requested to provide an opinion as to all psychiatric disorders found to be present.  The examiner is asked to determine whether the Veteran has depressed mood or anxiety.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current psychiatric disorder had its clinical onset during active duty, if a psychosis was manifest within one year of service, or if a current psychiatric disability is otherwise related to any in-service disease, injury, or event, to include any of the alleged in-service events as reported by the Veteran.

     The examiner must provide a comprehensive report including a complete rationale for all conclusions reached.  The examiner is requested to especially review and address the report/assessment of Dr. Nanette A. Ortiz, received in September 2011.

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




